Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, 15-17 in the reply filed on 11/20/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/4/2022 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 7/4/2022 are acceptable for examination purposes.

Specification
	The Specification is objected to:
It is unclear whether the areal density and the press density contribute to meeting the lithiation phase transition peak of graphite as claimed.  The instant Specification states:
[0009] In various embodiments, an areal density (AD) of the negative-electrode film layer satisfies 0.09 kg/m2 < AD < 0.117 kg/m: and optionally, the areal density AD of the negative-electrode film layer satisfies 0.094 kg/m2 < AD < 0.107 kg/m2. When the areal density of the negative-electrode film layer is within the foregoing range, the energy density of the battery can be increased and the fast charging capability of the battery can be improved. 
[0010] In various embodiments, a press density (PRESENT DISCLOSUre) of the negative-electrode film layer satisfies 1.5 g/m3 < PD < 1.7 g/m3: and optionally, the press density PD of the negative-electrode film layer satisfies 1.53 g/m3 < PD < 1.68 g/m3. When the press density of the negative-electrode film layer is within the foregoing range, the fast charging capability and cycling performance of the battery can be improved. 

It is unclear as to what affects the position of the lithiation phase transition peak of graphite: is it the press density, the areal density, the graphite making process, or the negative electrode making process?

The instant Specification states:
[00165] Preparation methods of Examples 2 to 10 and Comparative Examples 1 to 4 are similar to those of Example 1, but design parameters of the negative electrode plate and the positive electrode plate were adjusted. For details about different product parameters, see Table 2. 
It is unclear as to how the parameters were adjusted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Specification does not enable the making of “when the negative electrode plate and a lithium metal sheet constitute a button battery which is discharged to 5.0 microVolts (mV) at 0.05 Celsius (C), a capacity increment curve V- dQ/dV of the button battery has a third-order lithiation phase transition peak of graphite at position 0.055 volts (V) —0.085V” as recited in claim 1.

With respect to enablement, section 2164.01 of the MPEP states:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies ,  Inc ., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 

Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  Only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention.  The relevant factors are (A) the breadth of the claims; (B) the amount of direction provided by the inventor; (C) the existence of working examples, (D) the level of predictability in the art; and (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.

Factor (A) Breadth of the claims:
No guidance is given in the specification for “when the negative electrode plate and a lithium metal sheet constitute a button battery which is discharged to 5.0 microVolts (mV) at 0.05 Celsius (C), a capacity increment curve V- dQ/dV of the button battery has a third-order lithiation phase transition peak of graphite at position 0.055 volts (V) —0.085V” as recited in claim 1.
The Specification only discloses how to make negative electrodes with graphite.  Refer to the portion of the Specification below:
[00147] 1. Preparation of negative-electrode active material 
[00148] The negative-electrode active material in examples of this application may be commercially purchased or prepared by the following method. 
[00149] 1. Artificial graphite A may be prepared according to the following method: Take green petroleum coke with a volatile content of 10%, and crush it to obtain a green petroleum coke raw material with a median particle size by volume Dy50 is 6.5 um. Shape and grade the green petroleum coke raw material to obtain a 20 precursor. Mix the precursor with 5% pitch, perform granulating at 600°C, and then perform graphitization at a temperature of 3000°C. Coat a graphitization product with pitch, and perform carbonization to obtain the artificial graphite A. A median particle size by volume D,50 of the artificial graphite A is controlled at 9.5 um, a particle size uniformity (Uniformity) is controlled at 0.36, and a gram capacity is 25 controlled at 352 mAh/g. 
[00150] 2. Artificial graphite B may be prepared according to the following method: Take green petroleum coke with a volatile content of 8%, and crush it to obtain a green petroleum coke raw material with a median particle size by volume Dy50 is 7.5 um. Shape and grade the green petroleum coke raw material to obtain a 30 precursor. Mix the precursor with 8% pitch, perform granulating at 600°C, and then perform graphitization at a temperature of 3000°C. Coat a graphitization product with pitch, and perform carbonization to obtain the artificial graphite B. A median particle size by volume D,50 of the artificial graphite B is controlled at 12 um, a particle size uniformity (Uniformity) is controlled at 0.34, and a gram capacity is 5 controlled at 355 mAh/g. [00151] 3. Artificial graphite C may be prepared according to the following method: Take green petroleum coke with a volatile content of 6%, and crush it to obtain a green petroleum coke raw material with a median particle size by volume Dy50 is 8.5 um. Shape and grade the green petroleum coke raw material to obtain a 10 precursor. Mix the precursor with 10% pitch, perform granulating at 600°C, and then perform graphitization at a temperature of 3000°C. Coat a graphitization product with pitch, and perform carbonization to obtain the artificial graphite C. A median particle size by volume D,50 of the artificial graphite C is controlled at 14.5 um, a particle size uniformity (Uniformity) is controlled at 0.34, and a gram capacity is 15 controlled at 358 mAh/g. 
[00152] 4. Natural graphite: The natural graphite was purchased from BTR New Material Group Co., Ltd., a model was AGP-8-3, a median particle size by volume Dy50 was approximately 12.5 um, a particle size uniformity (Uniformity) is approximately 0.41, and a gram capacity is 364 mAh/g. 
[00153] 2. Preparation of battery 
[00154] Example 1 
[00155] Preparation of negative electrode plate 
[00156] The negative-electrode active material artificial graphite (A), a binder styrene-butadiene rubber (SBR), a thickener sodium carboxymethyl! cellulose (CMC- 25 Na), and a conductive agent carbon black (Super P) were fully stirred and mixed in an appropriate amount of deionized water at a weight ratio of 96.2:1.8:1.2:0.8 to form a uniform negative-electrode slurry. The negative-electrode slurry was applied to a surface of a negative-electrode current collector copper foil, followed by drying, cold pressing, slitting, and cutting, to obtain a negative electrode plate. A press density of the negative electrode plate was 1.53 g/cm3, and an areal density was 0.107 kg/m2.
 [00163] Preparation of secondary battery 
[00164] The positive electrode plate, the separator, and the negative electrode plate were stacked in sequence, and a reference electrode was added between the separator and the negative electrode plate (the reference electrode was used for subsequent performance testing of a battery sample, a lithium sheet, a lithium metal 25 wire, or the like may be selected, and the reference electrode should be separated by the separator to avoid contact with either of a positive electrode and a negative electrode). The stack was wound to obtain an electrode assembly. The electrode assembly was placed into an outer package and the electrolyte was added, followed by processes including packaging, standing, formation, and aging, to obtain a secondary battery. 
[00165] Preparation methods of Examples 2 to 10 and Comparative Examples 1 to 4 are similar to those of Example 1, but design parameters of the negative electrode plate and the positive electrode plate were adjusted. For details about different product parameters, see Table 2. 

Factor (B) The amount of direction provided by the inventor.
Applicant is silent as to how one would make “when the negative electrode plate and a lithium metal sheet constitute a button battery which is discharged to 5.0 microVolts (mV) at 0.05 Celsius (C), a capacity increment curve V- dQ/dV of the button battery has a third-order lithiation phase transition peak of graphite at position 0.055 volts (V) —0.085V” as recited in claim 1.
No guidance is given, except for a disclosure:
[00165] Preparation methods of Examples 2 to 10 and Comparative Examples 1 to 4 are similar to those of Example 1, but design parameters of the negative electrode plate and the positive electrode plate were adjusted. For details about different product parameters, see Table 2. 
It is silent as to how the parameters were adjusted.

It is unclear as to what affects the position of the lithiation phase transition peak of graphite: is it the press density, the areal density, the graphite making process, or the negative electrode making process?

Factor (C) The existence of working examples:
There are no examples given in the Specification as to how one would make “when the negative electrode plate and a lithium metal sheet constitute a button battery which is discharged to 5.0 microVolts (mV) at 0.05 Celsius (C), a capacity increment curve V- dQ/dV of the button battery has a third-order lithiation phase transition peak of graphite at position 0.055 volts (V) —0.085V” as recited in claim 1.

Factor (D)  The level of predictability in the art:
There is unpredictability in the art because various parameters of the negative electrode would affect the lithiation of graphite.
With respect to the relationship of predictability of the art and the enablement requirement, MPEP 2164.03 states:
“The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance
or direction” refers to that information in the application, as originally filed, that teaches
exactly how to make or use the invention.  The more that is known in the prior art about
the nature of the invention, how to make, and how to use the invention, and the more
predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the
invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)…The “predictability or lack 
thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed 
or known results to the claimed invention.  If one skilled in the art can readily anticipate 
the effect of a change within the subject matter to which the claimed invention pertains, 
then there is predictability in the art.  On the other hand, if one skilled in the art cannot 
readily anticipate the effect of a change within the subject matter to which that claimed 
invention pertains, then there is lack of predictability in the art.  Accordingly, what is known 
in the art provides evidence as to the question of predictability…However, in applications 
directed to inventions in arts where the results are unpredictable, the disclosure of a single 
species usually does not provide an adequate basis to support generic claims. 
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable 
factors, such as most chemical reactions and physiological activity, more may be required. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)[emphasis added].” 

Factor (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
This factor has been addressed by factors (A)-(C) above.

Thus, the claims are properly rejected for enablement since the In re Wands factors have been fully addressed herein by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	Claims 5-7 are unclear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724